DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 30-31, 33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding claim 30, the phrase "the dose tracker is in the initial position" renders the claim indefinite because it is unclear. Claim 16 recites “a dose tracker .... from an initial position...” and claim 30 recites “the release member is in an initial position”. It is unclear which initial position is referred in the phrase “the dose tracker is in the initial position”. For the purpose of compact prosecution, Examiner interpreted “the initial position” as “the initial position” of the dose tracker as cited in claim 16.
Regarding claim 31, the phrase "a piston" renders the claim indefinite because it is unclear whether this limitation is the same as or different from “a piston” recited in claim 16. For the purpose of compact prosecution, they are interpreted to be the same.
Regarding claim 33, the phrase "the dose tracker is in the initial position" renders the claim indefinite because it is unclear. Claim 32 recites “a dose tracker .... from an initial position...” and claim 33 recites “the release member is in an initial position”. It is unclear which initial position is referred in the phrase “the dose tracker is in the initial position”. For the purpose of compact prosecution, Examiner interpreted “the initial position” as “the initial position” of the dose tracker as cited in claim 32.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al. (WO 2011/152772 – cited in the IDS 09/20/2022).
Regarding claim 16, Cheung discloses 
An injection device (10, fig. 1 and page 6 lines 13-20) for setting and injecting a dose of a medicament (see page 6 line 13 to page 14 line 10), the injection device (10) comprising: 
an elongated housing (17, figs.1-2 and page 6 line 22 to page 7 line 15) extending along a longitudinal axis (100, fig. 1); 
a piston rod (page 8 lines 10-17) to operably engage with a piston (movable stopper disclosed in page 8 lines 10-17) of a cartridge (page 8 lines 10-17) filled with the medicament (page 8 lines 10-17); 
a dose tracker (30) selectively operably engageable with the piston rod (page 8 lines 1-21 and page 13 line 31 to page 14 line 10), wherein the dose tracker (30) is longitudinally displaceable (see figs. 5A-5F and 8A-8F) relative to the housing (17) from an initial position (depressed position of 30) in a proximal direction (direction away from the injection site) towards at least a first activation position (released position of 30) during setting of the dose (Examiner notes: see figs. 8A-8F and page 12 line 32 to page 14 line 10, the set dose is initialized during the proximal movement of 30. Therefore, setting of the dose is interpreted as initializing and getting the set dose is ready for delivery), and wherein the dose tracker (30) is longitudinally displaceable relative to the housing (17) in a distal direction (direction toward the injection site) from the at least first activation position (released position of 30) towards the initial position (depressed position of 30) for dispensing of the dose (page 13 line 31 to page 14 line 10); 
a spring (18) to urge the dose tracker (30) in the proximal direction (direction away from the injection site, page 10 lines 15-20) relative to the housing (18); 
an interlock (engagement between 21 and 31) to lock the dose tracker (30) in the initial position (depressed position of 30) relative to the housing (page 10 line 22 to page 11 line 2); and 
a release member (20) to release the interlock (page 11 lines 4-21).
Regarding claim 17, Cheung discloses 
The injection device according to claim 16, further comprising at least a first tracking stop feature (33) provided on one of the dose tracker (30, see fig. 4) and the housing, wherein the at least first tracking stop feature (33) is configured to block a longitudinal displacement of the dose tracker (30) relative to the housing (17) when the dose tracker reaches the at least first activation position (see page 9 line 4 to page 10 line 20),
Regarding claim 18, Cheung discloses 
The injection device according to claim 17, further comprising a preselector (21) comprising at least a first preselector stop feature (feature of 21) to engage with the at least first tracking stop feature (33), wherein the preselector (21) is at least one of translationally displaceable (see page 10 line 22 to page 12 line 5) or rotationally displaceable relative to the housing (17) between at least two preselection positional states (21 engages with proximal portion of 33 and 21 engages with distal portion of 33).
Regarding claim 19, Cheung discloses 
The injection device according to claim 18, wherein the preselector (21) is lockable to at least one of the housing or the dose tracker (30) in any of the at least two preselection positional states (Examiner notes: see page 10 line 22 to page 11 line 2, 21 is locked to 30 in the depressed position of 30 when 21 engages with proximal portion of 33).
Regarding claim 20, Cheung discloses 
The injection device according to claim 18, wherein the preselector (21) is rotationally supported on or in at least one of the housing or the dose tracker (21 is positioned in the tracks of 30, see figs. 2 and 4, see page 10 line 22 to page 12 line 5), and wherein the preselector (21) comprises a second preselector stop feature (the other feature of 21. Examiner notes: see fig. 4, element 20 comprises two elements 21 to engage with two elements 31 on each side of 30. Examiner interpreted one element 21 to be the first preselector stop feature and the other element 21 to be the second preselector stop feature) being at least one of tangentially offset or longitudinally offset from the first preselector stop feature (Examiner notes: see fig. 4, the two elements 21 are tangentially offset with each other).
Regarding claim 21, Cheung discloses 
The injection device according to claim 20, wherein the at least first preselector stop feature (one element 21) comprises a stop face (proximal face of 21, see fig. 4) configured to abut with a stop face of the at least first tracking stop feature (one face of 33 to keep 20 and 30 engage with each other).
Regarding claim 22, Cheung discloses 
The injection device according to claim 21, wherein the second preselector stop feature (the other element 21) comprises a stop face (distal face of 21, see fig. 4) longitudinally offset from the stop face of the first preselector stop feature (see fig. 4 for the proximal and distal faces of 21).
Regarding claim 23, Cheung discloses 
The injection device according to claim 18, wherein the preselector (21) is rotationally supported on or in at least one of the housing or the dose tracker (21 is positioned in the tracks of 30, see figs. 2 and 4, see page 10 line 22 to page 12 line 5), and wherein at least one of the dose tracker (30) or the housing comprises a second tracking stop feature (34) being at least one of tangentially offset or longitudinally offset from the first tracking stop feature (33, see fig. 4 for tracks 33 and 34).
Regarding claim 24, Cheung discloses 
The injection device according to claim 18, wherein: one of the at least first tracking stop feature or the at least first preselector stop feature comprises a first radial protrusion (see fig. 4 for 21 comprises a radial protrusion), and  the other one of the at least first tracking stop feature or the at least first preselector stop feature comprises at least one of a second radial protrusion to abut with the first radial protrusion or a groove configured to slidably receive the first radial protrusion (see fig. 4 for track 33 configured to slidably receive 21).
Regarding claim 25, Cheung discloses 
The injection device according to claim 16, further comprising a trigger (proximal end portion of 30) integrally formed or longitudinally engaged with the dose tracker (30), wherein at least one of the trigger or a proximal end of the dose tracker (proximal end portion of 30) protrudes from a proximal end of the housing (proximal end of 17) when in the at least first activation position (see figs. 5A-5F and 8A-8F, see page 10 line 22 to page 12 line 5, see page 12 line 32 to page 14 line 10).
Regarding claim 26, Cheung discloses 
The injection device according to claim 25, wherein a longitudinal distance between the initial position (depressed position of 30) and the at least first activation position (released position of 30) of the dose tracker correlates with a size of the dose (Examiner notes: see page 12 lines 20-25, pages 12 line 32 to page 14 line 10, and figs. 8A-8F).
Regarding claim 27, Cheung discloses 
The injection device according to claim 16, wherein: the spring (18) has a first end operably connected to the housing and has a second end operably connected to the dose tracker (Examiner notes: see fig. 3 and page 8 line 23 to page 9 line 2, spring 18 is compressed between an annular ledge on the distal end of the first driver 15 and on an annular inner surface of the distal end of the second driver 40. The first driver 15 is connected to housing 17, see page 7 lines 5-7. One end of the second drive 40 is arranged coaxially within 30. Therefore, one end of spring 18 is operably connected to housing 17 and the other end of spring 18 is operably connected to 30), the spring (18) comprises a cylindrically shaped compression spring or a helically wound torsion spring (see fig. 3 for spring 18), and the spring encloses at least a portion of the dose tracker or wherein the spring (18) is arranged inside a hollow portion of the dose tracker (30) (see fig. 3).
Regarding claim 28, Cheung discloses 
The injection device according to claim 16, wherein the release member (20) comprises an annular ring (see fig. 4) rotationally supported at a proximal end of the housing (proximal end of 17, see figs. 1-2), and wherein one of an inside surface of the annular ring or an outside surface of the dose tracker comprises at least one catch element to engage with a protrusion on the other one of the inside surface of the annular ring or the outside surface of the dose tracker (Examiner notes: see fig. 4 for the tracks on the outside surface of 30 and the protrusion on the inside surface of 20. See also page 10 line 22 to page 12 line 5).
Regarding claim 29, Cheung discloses 
The injection device according to claim 16, wherein the release member (20) comprises a release button (button of 20, see figs. 1-2) located in a recess of a sidewall of the housing (see figs. 1-2) and being depressible into the housing for releasing the dose tracker (30) (see figs. 5A-5F, see page 10 line 22 to page 12 line 5).
Regarding claim 30, Cheung discloses 
The injection device according to claim 16, wherein the interlock (engagement between 21 and 31) comprises a first engaging structure (structure of the tracks) connected to or integral with the dose tracker (30) and a second engaging structure (structure of 21) connected to or integral with the release member (20) (see fig. 4) and wherein the first and the second engaging structures (21 and the tracks of 30) are positively engaged with regard to a longitudinal direction when the release member is in an initial position (first position of 20, fig. 5A and page 10 line 24-29) and when the dose tracker (30) is in the initial position (depressed position of 30), wherein the first and the second engaging structures are disengaged when the release member is depressed (see page 10 line 22 to page 12 line 5, when 20 is depressed, 30 is released to move proximally).
Regarding claim 31, Cheung discloses 
The injection device according to claim 16, further comprising the cartridge (page 8 lines 10-17), wherein the cartridge (page 8 lines 10-17) comprises a barrel filled with the medicament (page 8 lines 10-17) and sealed by a piston (movable stopper disclosed in page 8 lines 10-17) that is axially displaceable relative to the barrel by means of the piston rod (page 8 lines 10-17).
Regarding claim 32, Cheung discloses 
An assembly (figs. 1-8F) for an injection device (10, fig. 1 and page 6 lines 13-20), the assembly comprising: 
a dose tracker (30) selectively operably engageable with a piston rod (page 8 lines 1-21 and page 13 line 31 to page 14 line 10) of the injection device (10), wherein the dose tracker (30) is longitudinally displaceable (see figs. 5A-5F and 8A-8F) from an initial position (depressed position of 30) in a proximal direction (direction away from the injection site) towards at least a first activation position (released position of 30) during dose setting of the injection device Examiner notes: see figs. 8A-8F and page 12 line 32 to page 14 line 10, the set dose is initialized during the proximal movement of 30. Therefore, setting of the dose is interpreted as initializing and getting the set dose is ready for delivery), and wherein the dose tracker (30) is longitudinally displaceable in a distal direction (direction toward the injection site) from the at least first activation position (released position of 30) towards the initial position (depressed position of 30) for dispensing of the dose (page 13 line 31 to page 14 line 10); 
a spring (18) abutting the dose tracker (30, see fig. 3 for 18 positioned within 30), the spring (18) configured to urge the dose tracker (30) in the proximal direction (direction away from the injection site, page 10 lines 15-20); 
an interlock (engagement between 21 and 31) connected to or integral to the dose tracker (30), the interlock (engagement between 21 and 31) configured to lock the dose tracker (30) in the initial position (depressed position of 30) to inhibit dose setting or dose dispensing (see page 10 line 22 to page 11 line 2); and 
a release member (20) to release the interlock (page 11 lines 4-21).
Regarding claim 33, see the rejection of claim 30
Regarding claim 34, Cheung discloses 
The assembly according to claim 33, wherein the first engaging structure (structure of the tracks) of the interlock is disposed on a first longitudinally extending interlock member (see fig. 4 for the tracks of 31), and the second engaging structure (structure of 21) of the interlock is disposed on a second longitudinally extending interlock member (see fig. 4 for element 21).

Allowable Subject Matter
Claim(s) 35 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783